NO. COA13-461

                   NORTH CAROLINA COURT OF APPEALS

                          Filed: 18 March 2014


STATE OF NORTH CAROLINA

    v.                               Catawba County
                                     No. 10 CRS 57159
DARIUS CORDALE ALEXANDER,
          Defendant.


    Appeal by defendant from judgment entered 17 August 2011 by

Judge H. William Constangy in Catawba County Superior Court.

Heard in the Court of Appeals 23 September 2013.


    Attorney General Roy Cooper, by Special          Deputy   Attorney
    General Angel E. Gray, for the State.

    Appellate Defender Staples Hughes, by Assistant Appellate
    Defender Jon H. Hunt and Assistant Appellate Defender
    Benjamin Dowling-Sendor, for defendant-appellant.


    GEER, Judge.


    Defendant Darius Cordale Alexander appeals from an order

denying, in part, his motion to suppress evidence seized during

a warrantless search of a trailer parked in front of his mobile

home.    On appeal, defendant contends that the challenged search

and seizure were not reasonable under the plain view doctrine

because the criminal nature of the items was not immediately

apparent and the officers did not have legal right of access to
                                      -2-
the items seized.      We hold that the findings of fact support the

trial court's conclusion that the criminal nature of the items

was   immediately     apparent.       However,     we   remand    for   further

findings of fact and conclusions of law regarding whether the

officers had a lawful right of access to the items seized.

                                      Facts

      The State's evidence tended to show the following facts.

On the morning of 29 October 2010, Officer Stephanie Roberts of

the Hickory Police Department responded to a reported theft of

air conditioning copper coil at the Century Furniture Company.

The   maintenance      supervisor,     Bob     Ledford,      informed   Officer

Roberts that he had checked on the air conditioning units the

previous   day   at   around   4:30    p.m.,    but   when   he   arrived   that

morning, he discovered that approximately 200 pounds of copper

coil had been stolen.

      After   taking    Mr.    Ledford's       statement,     Officer   Roberts

called Mr. Caroll McKinney at McKinney Metals to determine if

any coil had been sold to him in the previous 24 hours.                     Mr.

McKinney called Officer Roberts back at around 3:30 p.m. and

informed her that coil matching the description and weight of

the stolen property had been sold to him that day by defendant.

Mr. McKinney provided Officer Roberts with defendant's name and

driver's license number, the license plate number of the vehicle
                                          -3-
defendant used to deliver the coil, and a physical description

of   defendant      and   his    Infiniti       SUV.    Officer        Roberts   used

defendant's      driver's       license     number     to     locate    defendant's

address and determined that defendant lived in a mobile home in

Hollar Mobile Home Park in Burke County.

       Hollar Mobile Home Park has about 40 mobile homes on eight

to 10 acres of land.            There are two paved driveways that run

through the park with mobile homes on either side, forming three

rows of homes.       The homes do not face towards the driveway, but

instead are situated facing towards and parallel to the main

road, which runs perpendicular to the paved driveways.                      In each

row,   there   is    a    grassy   area    between     each    mobile     home   that

constitutes the front yard of one home and the back yard of

another.    The homes are about 100 feet apart from one another,

but there are no fences to separate one home from another.

       When facing the park from the main road, defendant's mobile

home is located in the outer left row of mobile homes.                            His

front door faces the main road and is on the far right side of

the mobile home, closest to the paved driveway.                         The door is

accessible by walking up three steps to the front porch.                          The

grassy area in front of his mobile home is bounded on the left

by the wooded area bordering the mobile home park, the paved
                                           -4-
driveway to the right, and, at the front, another empty mobile

home closer to the main road.

       Officer Roberts drove to the mobile home park to question

defendant, arriving at around 4:14 p.m.                     She drove down the main

road and came upon the park on her left.                       As she approached the

park and passed the entrance to the first paved driveway on her

left,   she    observed     an     Infiniti      SUV    matching      the    description

given   to    her   by    Mr.     McKinney    with      a   black     male   behind   the

steering wheel.          She pulled into the second entrance, parked her

car, and walked back towards defendant's mobile home on foot.

       Defendant's SUV and a wooden tow-behind trailer were parked

on the far left side of the grassy area in front of defendant's

mobile home.        The SUV was parked alongside the mobile home with

its headlights facing towards the mobile home park driveway.

The SUV's tailgate was at the edge of the wooded area, and the

license plate was not visible from the driveway.                             Next to the

SUV,    towards     the    empty    mobile    home       and    the   main    road,   the

trailer had also been backed up to the woods so that its license

plate was not visible.             The SUV was approximately 10 to 15 feet

in front of the mobile home, and the trailer was approximately

five feet away from the SUV.              The trailer had two wheels and was

no   longer    attached      to    a    vehicle,       so   the   trailer     hitch   was

resting on the ground.                 This caused the bed of the trailer,
                                         -5-
which was opened and uncovered, to tilt down in a forward angle

towards the driveway.

       Officer Roberts approached from the paved driveway on the

right.     When she reached the mobile home the vehicle was no

longer occupied, so she believed that the individual she saw in

the SUV had gone inside the mobile home.                  She walked up to the

front porch and knocked on the door, but no one answered.                         When

she    turned    around,      she    noticed    the    open   tow-behind     trailer

parked in the front yard and saw that it contained pieces of air

conditioning copper coil.             She believed that the pieces of coil

were scrap pieces of the coils that had been stolen and sold to

Mr. McKinney.

       After knocking on the door and getting no response, Officer

Roberts walked down from the porch and over towards the wooded

area to see behind the SUV and the tow-behind trailer to check

the license plate numbers.            The license plate on the SUV matched

the license plate given to her by Mr. McKinney.

       Officer Roberts radioed for assistance and also called Mr.

Ledford.      She asked Mr. Ledford to bring the ends of the copper

coil that were left attached to the air conditioning units so

that   they     could   be    compared    to    the    pieces   of    coil   in   the

trailer.        While   she    was    waiting    for    the   other   officers      to
                                       -6-
arrive,    she   took    photographs     of   the    mobile       home,   SUV,   and

trailer.

    When     Deputy     Nathan   Smith   of   the    Burke    County      Sheriff's

Office arrived, Officer Roberts again knocked on the front door

of the mobile home while Deputy Smith knocked on the back door.

Again, they did not get a response.                 However, as Deputy Smith

walked to the front of the mobile home, he saw a child peeping

through a curtain.         Claiming concern for the welfare of the

child,    Deputy   Smith's   partner     went   to    the     mobile      home   park

office to speak with the park manager about obtaining a key to

the mobile home.         At the officers' request, a maintenance man

who worked at the park used the landlord's key to allow the

officers into defendant's mobile home.                The defendant and the

child were found hiding behind a door in one of the bedrooms.

    After determining that the child was okay, the officers

questioned defendant about the larceny of the air conditioning

coils.     They also found and seized marijuana and a backpack that

contained     gloves,     screwdrivers,       pliers,       and     other    tools.

Officer Roberts placed defendant under arrest for larceny and

breaking and entering.       After defendant was placed under arrest,

Mr. Ledford arrived and was able to identify the coils.                     Officer

Roberts collected all of the pieces of coil from the trailer as

evidence.
                                      -7-
    Defendant was indicted for felony larceny and misdemeanor

possession of stolen goods.       On 11 August 2011, defendant filed

a motion to suppress all the evidence seized on 29 October 2010,

including the copper coil in the trailer, and any statements

made by defendant during the search of his mobile home.                         On 17

August 2011, following a hearing, the trial court entered an

order concluding that the search and seizure of the coils were

justified by the plain view doctrine, but that the warrantless

entry into the mobile home was not justified by any exigent

circumstances,    the   caretaker       exception,            or    consent   of    the

landlord.      The   trial    court     granted         defendant's        motion   to

suppress the evidence seized within the mobile home, but denied

defendant's    motion   to   suppress       the       coils   seized      outside   the

mobile home.

    Thereafter,      defendant   entered          a    plea    of    no   contest   to

felony possession of stolen goods, and the State dismissed the

charges of felony larceny and misdemeanor possession of stolen

goods.   The trial court sentenced defendant to a presumptive-

range term of 5 to 6 months imprisonment.                     The court suspended

the sentence and placed defendant on 30 months of supervised

probation.

    After the entry of judgment, defendant gave oral notice of

appeal of the partial denial of his motion to suppress.                         On 18
                                      -8-
December 2012, this Court dismissed defendant's appeal for lack

of jurisdiction for failure to give adequate notice of appeal

from the trial court's judgment.             See State v. Alexander, ___

N.C. App. ___, ___ S.E.2d ___,           2012 WL 6590077, 2012 N.C. App.

LEXIS 1390 (Dec. 18, 2012) (unpublished).                 On 27 December 2012,

defendant filed a petition for writ of certiorari to review the

17 August 2011 judgment, which this Court granted 14 January

2013.



                                   Discussion

    The sole issue on appeal is whether the trial court erred

in denying in part defendant's motion to suppress.                    "The scope

of review of the denial of a motion to suppress is 'strictly

limited   to     determining   whether      the   trial    judge's    underlying

findings of fact are supported by competent evidence, in which

event they are conclusively binding on appeal, and whether those

factual    findings      in    turn    support      the     judge's     ultimate

conclusions of law.'"         State v. Bone, 354 N.C. 1, 7, 550 S.E.2d
482, 486 (2001) (quoting State v. Cooke, 306 N.C. 132, 134, 291
S.E.2d 618,    619   (1982)).    Unchallenged     findings    of    fact   are

binding on appeal.        State v. Lupek, 214 N.C. App. 146, 150, 712
S.E.2d 915, 918 (2011).            The trial court's conclusions of law

are, however, reviewed de novo and "must be legally correct,
                                         -9-
reflecting a correct application of applicable legal principles

to the facts found."         State v. Fernandez, 346 N.C. 1, 11, 484
S.E.2d 350, 357 (1997).

    We first note that defendant, the State, and the trial

court   have   all    focused    both    on     (1)    whether     Officer      Roberts

conducted a search justified by the plain view doctrine, and (2)

whether the seizure of the copper coils was permissible under

that doctrine.        The trial court concluded: "Officer Roberts's

warrantless examination of the contents of the trailer located

adjacent to defendant's mobile home at [sic] WAS a reasonable

search, justified by the plain view exception to the warrant

requirement.     Officer Roberts was lawfully present on the front

porch   when   she    inadvertently        saw       what   she    believed      to   be

evidence of a crime."        The trial court then upheld the seizure:

"The examination by Officer Roberts of the tow-behind trailer

located   in   the   front   yard    and       the    seizure     of    the   suspected

stolen property DID NOT violate the defendant's rights under the

Constitution of the United States of America or the Constitution

of the State of North Carolina."

    However,     as    the      Fourth    Circuit       Court      of    Appeals      has

explained, "[t]he 'plain-view' doctrine provides an exception to

the warrant requirement for the seizure of property, but it does

not provide an exception for a search.                  Viewing an article that
                                          -10-
is already in plain view does not involve an invasion of privacy

and, consequently, does not constitute a search implicating the

Fourth Amendment."          United States v. Jackson, 131 F.3d 1105,

1108 (4th Cir. 1997).             See also Horton v. California, 496 U.S.
128, 134 n.5, 110 L. Ed. 2d 112, 121 n.5, 110 S. Ct. 2301, 2306

n.5 (1990) ("'It is important to distinguish "plain view," . . .

to   justify      seizure    of     an    object,     from   an    officer's      mere

observation of an item left in plain view.                     Whereas the latter

generally involves no Fourth Amendment search, . . . the former

generally      does    implicate         the   Amendment's      limitations       upon

seizures of personal property.'" (quoting Texas v. Brown, 460
U.S. 730, 738 n.4, 75 L. Ed. 2d 502, 511 n.4, 103 S. Ct. 1535,

1541 n.4 (1983) (opinion of Rehnquist, J.))).

     We therefore hold, as an initial matter, that the trial

court erred in applying the plain view doctrine to the question

whether    Officer     Roberts      performed     a   lawful      search   when   she

observed the contents of the trailer from the front porch of the

mobile    home.       The   plain    view      doctrine   applied     only   to    the

question    whether     Officer     Roberts'      warrantless      seizure   of    the

copper coils was permissible under the plain view doctrine.

     Under the plain view doctrine, a warrantless seizure is

lawful if (1) the officer views the evidence from a place where

he has legal right to be, (2) it is immediately apparent that
                                      -11-
the     items     observed     constitute    evidence   of     a    crime,   are

contraband, or are subject to seizure based upon probable cause,

and (3) the officer has a lawful right of access to the evidence

itself.      State v. Nance, 149 N.C. App. 734, 740, 562 S.E.2d 557,

561-62 (2002).

      With      respect   to   the   first    element   of   the    plain    view

doctrine, defendant challenges the trial court's finding that

Officer Roberts could see the coils from the porch -- a location

where, defendant concedes, Officer Roberts had a legal right to

be.     See State v. Prevette, 43 N.C. App. 450, 455, 259 S.E.2d
595, 600–01 (1979) (holding officers legally entitled to be on

front    porch    of   defendant's    house    for   purpose   of    conducting

general inquiry or interview).               The trial court's finding of

fact was supported by Officer Roberts' testimony during cross-

examination:

             Q.   . . . You mentioned at some point that
             you knocked on a door eventually, correct?

             A.   Yes, sir.   . . . When I arrived and I
             seen the Infinity, I walked up on the porch.
             And when I did I could see over into that
             trailer -- into that hitch trailer.    But I
             walked up and knocked on the door.

             Q.     Okay.

             A.   And that's when I could see inside that
             hitch trailer.

             Q.   Okay. And after you did that did you
             proceed to go over and go behind the
                                               -12-
               automobile to see what tag --

               A.     To check the plate, yes, sir.

               Q.   Okay.   Did you go behind the -- You
               also went behind the hitch trailer to see if
               it had a tag on it.

               A.     Yes, sir --

       While        defendant      argues       that      this       testimony      does    not

establish that Officer Roberts could in fact see the coils in

the    trailer,          the    trial      court's      finding        was    a     reasonable

inference      drawn       from    this    testimony         when    considered       together

with Officer Roberts' direct examination.                            Although defendant's

interpretation            of    Officer        Roberts'       testimony       may    also    be

reasonable,         it     is     the    trial       court     who     "passes      upon    the

credibility of the witnesses and the weight to be given their

testimony and the reasonable inferences to be drawn therefrom.

If    different       inferences         may    be    drawn    from     the   evidence,      he

determines which inferences shall be drawn and which shall be

rejected."          Knutton v. Cofield, 273 N.C. 355, 359, 160 S.E.2d
29, 33 (1968).             Because the evidence and reasonable inferences

drawn from that evidence support the trial court's finding that

Officer Roberts could see the copper coils from the porch, it is

binding on appeal.

       Defendant also challenges the sufficiency of the evidence

to    support       the    trial        court's      finding     that    Officer      Roberts
                                       -13-
"inadvertently" looked into the trailer from the front porch.

This       Court,   however,   has   held    that    "inadvertence    is   not    a

necessary condition of a lawful search pursuant to the 'plain

view' doctrine."          State v. Church, 110 N.C. App. 569, 575, 430
S.E.2d 462, 465 (1993) (following Horton).1                 Because this finding

of fact is, therefore, immaterial to the question whether the

seizure was permissible under the Fourth Amendment, we need not

address it.

       Regarding the second element of the plain view doctrine,

defendant argues that the trial court's findings of fact are

insufficient to support a conclusion that it was "immediately

apparent" to Officer Roberts that the coils were stolen.                       "The

term       'immediately    apparent'    in    a     plain    view   analysis     is

satisfied only 'if the police have probable cause to believe

that what they have come upon is evidence of criminal conduct.'"

State v. Graves, 135 N.C. App. 216, 219, 519 S.E.2d 770, 772

(1999) (quoting State v. Wilson, 112 N.C. App. 777, 782, 437
S.E.2d 387, 389-90 (1993)).            When, as here, the item in plain

view is considered contraband based solely upon its status as a
       1
      Nevertheless,  many  cases   subsequent  to   Church  have
continued to articulate the three factor test for the plain view
doctrine which includes inadvertency.   Inadvertence is required
pursuant to N.C. Gen. Stat. § 15A-253 (2013), which applies to
items found in plain view during the execution of a valid search
warrant.    Because Officer Roberts did not discover the coil
while executing a search warrant, N.C. Gen. Stat. § 15A-253 is
inapplicable to this case.
                                          -14-
"stolen    good,"        whether    its    criminal      nature     is   immediately

apparent    to    an     officer     depends     upon    the    interplay       between

extrinsic circumstances known to the officer prior to discovery

of   the   item    and     the     officer's     observations       of   the     item's

characteristics.          See State v. Connard, 81 N.C. App. 327, 330,

344 S.E.2d 568, 571 (1986) ("Stolen goods . . . do not qualify

automatically as contraband, but generally are innocuous except

for the extrinsic circumstance that they have been stolen.").

      This Court has held that it was immediately apparent that

an item in plain view was evidence of a crime when the officer

viewed an item that matched the description of an item he knew

to be stolen.           See, e.g., State v. Haymond, 203 N.C. App. 151,

161, 691 S.E.2d 108, 118 (2010) (immediately apparent microwave,

refrigerator,      and     dishwasher      stolen      when    officer   immediately

recognized       the     appliances       as   those    from     break-in       he   was

investigating      based     on    officer's     recollection       of   what    stolen

items looked like); State v. Weakley, 176 N.C. App. 642, 649,

627 S.E.2d 315, 320 (2006) (immediately apparent shower curtain

contraband       when    curtain     matched     pictures      of   stolen      curtain

officer had seen).

      We find that the circumstances of this case are analogous

to those in State v. Bembery, 33 N.C. App. 31, 234 S.E.2d 33

(1977).    In Bembery, a car dealer discovered that someone had
                                       -15-
stolen tires from a truck on his lot and provided a description

of the stolen tires, including the type and size, to the county

sheriff,   who    relayed      the    information     to    the    sheriff        in    a

neighboring county.          Id. at 32, 234 S.E.2d at 34.                  Four days

later, the sheriff in the neighboring county received a call

from a reliable informant that two of the stolen tires were in

the possession of the defendant and that the defendant was at a

friend's house.      Id.      The sheriff drove to the house about 40

minutes later, where he found the defendant getting ready to put

tires on his car.      Id.     The tires were in plain view and matched

the description given by the car dealer.                   Id.     The Court held

that "[i]n these circumstances, the seizure of the tires for the

purpose of taking them to [the car dealer] for identification

was reasonable."     Id. at 36, 234 S.E.2d at 37.

    Here, the trial court's findings of fact establish that

Officer    Roberts     was     investigating      a   recent       theft     of        air

conditioning     copper      coil    and   was   given     the    description          and

weight of the stolen coil.           Officer Roberts, like the officer in

Bembery, received reliable information that the defendant was

recently in possession of the stolen goods -- a local metal

recycler    informed      Officer      Roberts    that      coil    matching       the

description and weight of the stolen coil had been sold to the

recycler by defendant          earlier that      day.       The metal recycler
                                     -16-
provided    Officer   Roberts   with       defendant's        name   and    driver's

license number, the license plate number of the vehicle used to

deliver the coil, and a physical description of defendant and

his vehicle.

    Officer      Roberts    used     the     information        from      the    metal

recycler to locate defendant's residence, where she saw a parked

vehicle    matching   the   description       given      to   her    by    the   metal

recycler with a black male behind the steering wheel.                       From the

front porch of defendant's mobile home, Officer Roberts noticed

air conditioning copper coil in the open-tow trailer parked next

to defendant's SUV.         As in Haymond, Weakley, and Bembery, the

items viewed by Officer Roberts matched the description of goods

she knew to be stolen.2       Furthermore, the additional information

Officer    Roberts    had   gathered        from   her    investigation          after

speaking to the metal recycler bolstered her belief that the

items in the trailer were stolen.              These findings sufficiently

support    the   conclusion   that     it    was   immediately         apparent     to

Officer Roberts that the coils were evidence of a crime.



    2
      Although the trial court's finding that Officer Roberts
believed the coils to be evidence of a crime is found in
conclusion of law #1, we treat it as a finding of fact.      See
Gainey v. N.C. Dep't of Justice, 121 N.C. App. 253, 257 n.1, 465
S.E.2d 36, 40 n.1 (1996) ("Although denominated as a conclusion
of law, we treat this conclusion as a finding of fact because
its determination does not involve the application of legal
principles.")
                                      -17-
    Nevertheless, defendant argues that Officer Roberts merely

suspected that the coils were stolen, but did not have the level

of certainty required to rise to the level of probable cause.

Defendant   points     to   the    trial    court's    finding       that    Officer

Roberts called the factory manager, Mr. Ledford, to ask him to

come and identify the pieces of scrap metal, and analogizes

these facts to cases in which the criminal nature of an item

seized by an officer was not apparent until the officer further

manipulated the item.         See State v. Sapatch, 108 N.C. App. 321,

325, 423 S.E.2d 510, 513 (1992) (criminal nature of closed film

canisters   not   apparent        until     officer    opened    canisters       and

discovered rocks of cocaine); Graves, 135 N.C. App. at 220, 519

S.E.2d at 773 (officer did not have probable cause to believe

brown paper wads were evidence of crime when he did not know

items were contraband until after he unfolded them); State v.

Carter,   200   N.C.   App.    47,    55,    682 S.E.2d 416,    422    (2009)

(criminal   nature     of   scraps    of    paper     seized    by    officer    not

apparent until pieced back together and read).

    In contrast to this case, in Sapatch, Graves, and Carter,

the criminal nature of the item was not immediately apparent

because the contraband was, literally, out of sight.                        All that

could be seen at first were innocuous items -- a film canister,

wads of brown paper, and a torn-up piece of paper.                      The plain
                                       -18-
view   doctrine    did    not    apply   because      the   contraband   --   the

cocaine inside the canister, the crack pipe inside the wads of

brown paper, and the incriminating words on the torn up sheets

of paper -- were, simply, not in plain view.                Here, however, the

items that Officer Roberts saw -- the coils -- constituted the

contraband   itself      and    was   plainly   and    completely   visible   at

first glance without any physical manipulation.                Officer Roberts

possessed sufficient information at the time she saw the coils

in the trailer to have probable cause to believe that the coils

were stolen.      Mr. Ledford merely confirmed that the coils were,

in fact, the stolen coils.             Accordingly, we conclude that the

trial court's findings of fact are sufficient to support the

conclusion that the criminal nature of the coils was immediately

apparent to Officer Roberts.

       Turning to the final element -- whether Officer Roberts had

a lawful right of access to the trailer in which the coils were

found -- defendant argues that the trial court did not make the

findings necessary to establish this element.               We agree.

       This Court has previously emphasized that a determination

that contraband was in plain view is not sufficient to support a

warrantless seizure of the contraband:

           What a person knowingly exposes to the
           public, even in his own home or office, is
           not   a    subject  of   Fourth   Amendment
           protection.   Thus, when officers are in a
                                       -19-
             public place or some other area, such as an
             open field, that is not protected by the
             Fourth Amendment, knowledge that they gain
             from their plain-view observations does not
             constitute   a   search    under   the   Fourth
             Amendment.        Whether    such    plain-view
             observations   can    justify   a   warrantless
             seizure, however, is a separate question.
             If the boundaries of the Fourth Amendment
             were   defined   exclusively   by   rights   of
             privacy, "plain view" seizures would not
             implicate that constitutional provision at
             all.    Yet, far from being automatically
             upheld, "plain view" seizures have been
             scrupulously subjected to Fourth Amendment
             inquiry. That is because, the absence of a
             privacy    interest     notwithstanding,    [a]
             seizure . . . obviously invade[s] the
             owner's possessory interest.

Nance,   149    N.C.    App.   at    739, 562 S.E.2d    at   561   (internal

citations and quotation marks omitted).

     It is well settled that officers have a lawful right of

access to items located in a public place.                  See Payton v. New

York, 445 U.S. 573, 587, 63 L. Ed. 2d 639, 651, 100 S. Ct. 1371,

1380 (1980) ("objects such as weapons or contraband found in a

public place may be seized by the police without a warrant").

The first question to address in establishing whether an officer

had a lawful right of access to an object, therefore, is whether

the object was located in a public place or on private property.

In Nance, this Court held that an open field leased by the

defendant which was outside of the curtilage of his home was not

a   public     place,   noting      that    "[t]he   fact   that   defendant's
                                           -20-
property    included       open      fields         does   not    transform      private

property into public land." 149 N.C. App. at 742, 562 S.E.2d at

563.

       If the seized item is not located in a public place, the

officers may nevertheless have a lawful right of access to the

item to justify its seizure if they entered the private property

by     consent,     pursuant         to    a      warrant,       or    under     exigent

circumstances.           Id.    at   741,      744, 562 S.E.2d     at     562,   564

(concluding officers did not have a lawful right of access to

seize malnourished horses on private property where the officers

"had neither consent nor a warrant authorizing their entry onto

defendant's property" and where "exigent circumstances did not

exist").

       Nance also rejected the argument that officers have lawful

access to seize items on private property whenever they "are

conducting [a] 'legitimate law enforcement function[].'"                          Id. at

742, 562 S.E.2d at 563.               Nance acknowledged that it is not a

trespass for an officer to enter                      private property         "'for the

purpose    of   a   general      inquiry       or    interview.'"        Id.    (quoting

Prevette, 43 N.C. App. at 455, 259 S.E.2d at 599-600).                          However,

Nance    clarified       that   this      rule      does   not    "stand[]      for   the

proposition       that   law    enforcement          officers    may   enter     private
                                  -21-
property without a warrant and seize evidence of a crime." Id.

(emphasis added).    Nance explained:

            If the position advanced by the State were
            correct, law enforcement officers could
            enter   onto   private  property  and  seize
            evidence of criminal activity without a
            warrant whenever they had probable cause to
            suspect that such activity was taking place.
            Such   a    position   directly  contradicts
            repeated admonitions by the United States
            Supreme Court that although

                 "[t]he seizure of property in
                 plain view involves no invasion of
                 privacy   and    is    presumptively
                 reasonable, assuming that there is
                 probable cause to associate the
                 property with criminal activity[,]
                 [a]    different     situation    is
                 presented . . . when the property
                 in   open  view   is   situated   on
                 private premises to which access
                 is not otherwise available for the
                 seizing officer."

Id. at 742-43, 562 S.E.2d at 563 (quoting Texas, 460 U.S. at

738, 75 L. Ed. 2d at 511, 103 S. Ct. at 1541).             This Court,

relying    on   Nance,   has   subsequently   confirmed   that,   absent

exigent circumstances, initiating a valid "knock and talk" does

not give officers a lawful right of access to walk across the

curtilage of a defendant's home to seize contraband in plain

view.     State v. Grice, ___ N.C. App. ___, ___, 735 S.E.2d 354,

358 (2012), disc. review allowed, ___ N.C. ___, 743 S.E.2d 179

(2013).
                                         -22-
       Here, the trial court failed to make any findings regarding

whether the officers had legal right of access to the coils in

the   trailer.       The   trial      court     did   not   address   whether   the

trailer was located on private property leased by defendant,

private       property   owned   by    the    mobile    home   park,    or   public

property.       It also did not make any findings regarding whether,

assuming that the trailer was located on private property, the

officers had legal right of access either by consent or due to

exigent       circumstances.       We,       therefore,     remand    for    further

findings of fact and conclusions of law regarding that issue.

We    leave    it   to   the   court's    discretion        whether   to    consider

additional evidence.3


       Reversed and remanded.

       Chief Judge MARTIN and Judge STROUD concur.




       3
      We find no merit to the State's argument that the seizure
of the coils could alternatively be justified pursuant to a
search incident to lawful arrest. Under the search incident to
arrest warrant requirement exception, "'if the search is
incident to a lawful arrest, an officer may conduct a
warrantless search of the arrestee's person and the area within
the arrestee's immediate control.'"    Carter, 200 N.C. App. at
51, 682 S.E.2d at 419 (quoting State v. Logner, 148 N.C. App.
135, 139, 557 S.E.2d 191, 194 (2001)). The trial court made no
findings of fact that would support the State's contention, and
the record contains no evidence that would support the necessary
findings.